DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/20 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 10, 11, 13, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US PG Pub 2016/0037750; hereafter ‘750) in view of Salter (US PG Pub 2013/0055963; hereafter ‘963), Connelly et al. (US PG Pub 2012/0204321; hereafter ‘321), Vacuum Injection Molding (Vacuum injection moulding, https://www.youtube.com/watch?v=xVErb2-bnuw, 2/10/2009; hereafter Vacuum Injection Molding), & Yan (US PG Pub 2008/0313788; hereafter ‘788).
Claims 1 & 10: ‘750 is directed towards an antistatic animal grooming glove (title, abstract), the glove of ‘750 comprises glove liner body with four fingers, a thumb, and a palm (the glove of ‘750 is comprised of a glove made of various materials, ¶s 20-21)  which has grooming members molded to the palm and digit portions (¶ 26) and may be dipped in nitrile to provide antistatic properties (¶ 24). The glove of ‘750 is adapted to cover the entirety of a wearer’s hand (see Fig. 1).
‘750 further discloses that the molded grooming members may be formed from PVC (¶ 26) and that the glove liner can be any glove customary in the industry (¶ 20).

It would have been obvious to one of ordinary skill in the art at the time of filing to form a glove with PVC molded grooming members which is dipped in nitrile because the disclosure of possible combinations renders all possible combinations obvious. See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious).
‘750 does not teach that the glove liner is made of a mesh material.
However, ‘963, which is directed towards a grooming tool for pets (title), such as a glove with grooming members (abstract), teaches that the glove liner can be made out of a mesh material (¶ 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a glove liner made out of a mesh material as the particular glove liner for the glove of ‘750 because ‘963 teaches that a glove liner made of mesh material is an art recognized glove liner for grooming gloves and ‘750 discloses that the glove liner can be any glove customary in the industry.
‘750 does not teach the claimed process for molding PVC pads and dipping nitrile.
 ‘321 is directed towards a method of manufacturing a glove (title) which is both injected molded and dip coated (see claim 14) wherein the injection molded portion is formed of PVC (claim 14) and the dip coating layer is nitrile (claim 14).

placing the glove liner around a two dimensional, flat metal, hand shaped, glove first mandrel (¶ 23 & claim 14);
placing the glove liner body and the first mandrel inside an injection mold, the mold injecting the glove liner body with temperature controlled, hot liquid PVC material, for permeating, infusing and bonding molded structures on the fingers, the thumb, and the palm of the glove liner body (claim 14);
removing the glove liner body and the first mandrel from the injection mold, cooling the glove liner body and first mandrel and removing the glove liner body from the first mandrel (claim 14);
placing the glove liner body around a three dimensional, hand shaped, second glove mandrel (¶ 82 & claim 14);
dipping a palm side the glove liner body, with pattern pads, (¶ 94) and the second glove mandrel in a vat of hot, liquid nitrile rubber and forming a nitrile coating on the palms side of the glove (¶ 94 & claim 14);
exposing the glove and second mandrel to a temperature of 85-125ºC (i.e. an elevated temperature and thus inherently placing the two in a heat controlled chamber; ¶ 82);
curing the dipped pattern pads and patterns of nodules (claim 14);
removing the glove liner body and the second glove mandrel from the vat and cooling the glove liner body and the second glove mandrel (claim 14); and
washing the glove liner body and the second mandrel in a clean water bath and removing the glove liner body from the mandrel (see ¶s 89 & 92).

The combination does not teach using vacuum injection molding.
However, Vacuum Injection Molding, which is directed towards said method, teaches that the addition of vacuum to injection molding provides the advantage of quicker fill times (at 2:33 in the video).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum injection molding process in place of a generic injection molding process during the process of the combination because it would have predictably provided the advantage of quicker fill times and thus increased the throughput of the process.
The combination does not teach that the hot liquid PVC material permeates, infuses, and bonds to the glove liner.
The combination teaches the claimed invention but fails to explicitly teach the hot liquid PVC material permeates, infuses, and bonds to the glove liner. Since the combination teaches the same process steps and materials, it is reasonable to presume the same result is obtained. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The combination does not teach that the glove has the claimed thumb fold space in the palm region.
However, ‘788, which is directed towards gloves for grooming (title & abstract) animals (¶ 2), teaches the use of flexible bands to increase the flexibility of the grooming unit in response to the hand and finger movements (¶ 31) such that the flexible bands separate two regions of the glove at a fold space wherein the bands are thinner along the fold space of the joint when compared to the grooming member (see Figs. 3 & 4, items 2c & 2f when compared to items 2a, 2b, 2d, & 2e and ¶s 27 & 28).
And, ‘750 discloses supplying bending seams in the grooming material (i.e. molded portions) at joints to increase dexterity and flexibility (¶ 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of bending seams and flexible bands in the grooming material at the various joint locations of the glove (i.e. fold spaces including finger – palm and thumb – palm joints) because it is recognized in the art to provide both bending seams and flexible bands (which are narrower at the joint) in the glove grooming material to provide increased flexibility and dexterity and thus would have been obvious to provide the flexible bands and seams at all joints and bending locations of the glove to provide the desired degree of flexibility. Additionally, changes in size/proportion and shape are prima facie obvious. MPEP §2144.04(IV)(A)-(B).

Claim 2: ‘321 further teaches washing the glove liner body and the second mandrel in a clean water bath and removing the glove liner body from the mandrel (see ¶s 89 & 92).
Claim 4: The nodules on the pattern pad are pointed in the finger and thumb portions (# 482, Fig. 4 and ¶ 47).
Claim 5: The glove liner is washed in a fresh water solution prior to dipping the liner body in the vat of nitrile rubber (¶ 84).
Claim 11: The molded pattern pads on the finger and thumb have pointed nodules (# 482, Fig. 4 & ¶s 27 & 47).
Claim 13: The glove liner body is washed in a fresh water solution prior to dipping the glove liner body in the vat of nitrile rubber (¶ 84).
Claims 14 & 16: The pattern pads comprise a tip portions located on tips of the fingers, the tip portions extend from a palm side of the glove to an outer side of the glove, wherein the nodules extending from the tip portions extend from the palm side of the glove, the tips of the fingers and the outer side of the glove (the nodule at the tip of the glove extends around the curve of the finger; see #482, Fig. 4).
Claims 3, 6, 9, 12, 15, 17, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US PG Pub 2016/0037750; hereafter ‘750) in view of Salter (US PG Pub 2013/0055963; hereafter ‘963), Connelly et al. (US PG Pub 2012/0204321; hereafter ‘321), Vacuum Injection Molding (Vacuum injection moulding, https://www.youtube.com/watch?v=xVErb2-bnuw, 2/10/2009; hereafter Vacuum Injection Molding), Yan (US PG Pub 2008/0313788; hereafter ‘788) & Rasmussen et al. (US PG Pub 2008/0041319).
Claims 3 & 12: ‘750 does not teach that the nodules on the palm pad are semispherical.
However, ‘750 does teach that the shape of the nodules can be any shape that provides the desired result and may vary depending on the type of animal and type of coat (¶ 27).
And ‘319, which also directed towards gloves (¶ 9) for animal grooming (¶ 3) teaches that one suitable structure for nodules on the gloves includes hemispherical nodules (see for example Figs. 7 & 11 which depict a hemispherical nodule #2 and ¶s 84 & 102).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘319 into the glove and process of ‘750 such that the nodules on the palm are hemispherical because as taught by ‘319, hemispherical nodules are recognized as suitable shapes for the nodules on an animal grooming glove and thus would have predictably been suitable for the glove of ‘750.
Claim 6: ‘750 is directed towards an antistatic animal grooming glove (title, abstract), the glove of ‘750 comprises glove liner body with four fingers, a thumb, and a palm (the glove of ‘750 is comprised of a glove made of various materials, ¶s 20-21)  which has grooming members molded to the palm and digit portions (¶ 26) and may be dipped in nitrile to provide antistatic properties (¶ 24). The glove of ‘750 is adapted to cover the entirety of a wearer’s hand (see Fig. 1).

‘750 teaches that the molded grooming members are comprised of a pattern pads with raised patterns of nodules on the pads (see Figs. 2 & 4) which are round-shaped and pointed (# 482, Fig. 4 & ¶s 27 & 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a glove with PVC molded grooming members which is dipped in nitrile because the disclosure of possible combinations renders all possible combinations obvious. See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious).
‘750 does not teach that the glove liner is made of a mesh material.
However, ‘963, which is directed towards a grooming tool for pets (title), such as a glove with grooming members (abstract), teaches that the glove liner can be made out of a mesh material (¶ 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a glove liner made out of a mesh material as the particular glove liner for the glove of ‘750 because ‘963 teaches that a glove liner made of mesh material is an art recognized glove liner for grooming gloves and ‘750 discloses that the glove liner can be any glove customary in the industry.
‘750 does not teach the claimed process for molding PVC pads and dipping nitrile.

The glove of ‘321 is formed by the method comprising:
placing the glove liner around a two dimensional, flat metal, hand shaped, glove first mandrel (¶ 23 & claim 14);
placing the glove liner body and the first mandrel inside an injection mold, the mold injecting the glove liner body with temperature controlled, hot liquid PVC material, for permeating, infusing and bonding molded structures on the fingers, the thumb, and the palm of the glove liner body (claim 14);
removing the glove liner body and the first mandrel from the injection mold, cooling the glove liner body and first mandrel and removing the glove liner body from the first mandrel (claim 14);
placing the glove liner body around a three dimensional, hand shaped, second glove mandrel (¶ 82 & claim 14);
dipping a palm side the glove liner body, with pattern pads, (¶ 94) and the second glove mandrel in a vat of hot, liquid nitrile rubber and forming a nitrile coating on the palms side of the glove (¶ 94 & claim 14);
exposing the glove and second mandrel to a temperature of 85-125ºC (i.e. an elevated temperature and thus inherently placing the two in a heat controlled chamber; ¶ 82);
curing the dipped pattern pads and patterns of nodules (claim 14);

washing the glove liner body and the second mandrel in a clean water bath and removing the glove liner body from the mandrel (see ¶s 89 & 92).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the glove of ‘750 by the process of ‘321 because the process of ‘321 is an art recognized method of forming a glove comprised of PVC molded members and further dipped in nitrile rubber and thus would have predictably been suitable for forming the PVC pattern pads with raised patterns of nodules of ‘750 on the glove of ‘750 and further coating the structure of ‘750 with nitrile rubber.
The combination does not teach using vacuum injection molding.
However, Vacuum Injection Molding, which is directed towards said method, teaches that the addition of vacuum to injection molding provides the advantage of quicker fill times (at 2:33 in the video).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum injection molding process in place of a generic injection molding process during the process of the combination because it would have predictably provided the advantage of quicker fill times and thus increased the throughput of the process.
The combination does not teach that the hot liquid PVC material permeates, infuses, and bonds to the glove liner.
The combination teaches the claimed invention but fails to explicitly teach the hot liquid PVC material permeates, infuses, and bonds to the glove liner. Since the combination teaches the same process steps and materials, it is reasonable to presume 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The combination does not teach that the glove has the claimed thumb fold space in the palm region.
However, ‘788, which is directed towards gloves for grooming (title & abstract) animals (¶ 2), teaches the use of flexible bands to increase the flexibility of the grooming unit in response to the hand and finger movements (¶ 31) such that the flexible bands separate two regions of the glove at a fold space wherein the bands are thinner along the fold space of the joint when compared to the grooming member (see Figs. 3 & 4, items 2c & 2f when compared to items 2a, 2b, 2d, & 2e and ¶s 27 & 28).
And, ‘750 discloses supplying bending seams in the grooming material (i.e. molded portions) at joints to increase dexterity and flexibility (¶ 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of bending seams and flexible bands in the grooming material at the various joint locations of the glove (i.e. fold spaces including finger – palm and thumb – palm joints) because it is recognized in the art to provide both bending seams and flexible bands (which are narrower at the joint) in the glove grooming material to provide increased flexibility and dexterity and thus would have been obvious to provide the flexible bands and seams at all joints and bending locations of the glove to provide the prima facie obvious. MPEP §2144.04(IV)(A)-(B).
The Examiner notes that the addition of the flexible bands to the thumb – palm joint as taught by the combination would have produced a glove with the claimed geometry at the thumb fold space.
‘750 does not teach that the nodules on the palm pad are semispherical.
However, ‘750 does teach that the shape of the nodules can be any shape that provides the desired result and may vary depending on the type of animal and type of coat (¶ 27).
And ‘319, which also directed towards gloves (¶ 9) for animal grooming (¶ 3) teaches that one suitable structure for nodules on the gloves includes hemispherical nodules (see for example Figs. 7 & 11 which depict a hemispherical nodule #2 and ¶s 84 & 102).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘319 into the glove and process of ‘750 such that the nodules on the palm are hemispherical because as taught by ‘319, hemispherical nodules are recognized as suitable shapes for the nodules on an animal grooming glove and thus would have predictably been suitable for the glove of ‘750.
Claim 9: The glove liner body is washed in a fresh water solution prior to dipping the glove liner body in the vat of nitrile rubber (¶ 84).
Claim 15: The pattern pads comprise a tip portions located on tips of the fingers, the tip portions extend from a palm side of the glove to an outer side of the glove, wherein the nodules extending from the tip portions extend from the palm side of the 
Claim 17: ‘750 further teaches that the nodules on the pattern pad are pointed in the finger and thumb portions (# 482, Fig. 4 and ¶ 47). The glove liner body is washed in a fresh water solution prior to dipping the glove liner body in the vat of nitrile rubber (¶ 84). The pattern pads comprise a tip portions located on tips of the fingers, the tip portions extend from a palm side of the glove to an outer side of the glove, wherein the nodules extending from the tip portions extend from the palm side of the glove, the tips of the fingers and the outer side of the glove (the nodule at the tip of the glove extends around the curve of the finger; see #482, Fig. 4).
‘321 further teaches washing the glove liner body and the second mandrel in a clean water bath and removing the glove liner body from the mandrel (see ¶s 89 & 92).
‘750 does not teach that the nodules on the palm pad are semispherical.
However, ‘750 does teach that the shape of the nodules can be any shape that provides the desired result and may vary depending on the type of animal and type of coat (¶ 27).
And ‘319, which also directed towards gloves (¶ 9) for animal grooming (¶ 3) teaches that one suitable structure for nodules on the gloves includes hemispherical nodules (see for example Figs. 7 & 11 which depict a hemispherical nodule #2 and ¶s 84 & 102).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘319 into the glove and process of ‘750 such that the nodules on the palm are hemispherical because as taught by ‘319, hemispherical 
Claim 18: ‘750 further teaches that the glove liner body is washed in a fresh water solution prior to dipping the glove liner body in the vat of nitrile rubber (¶ 84) and the pattern pads comprise a tip portions located on tips of the fingers, the tip portions extend from a palm side of the glove to an outer side of the glove, wherein the nodules extending from the tip portions extend from the palm side of the glove, the tips of the fingers and the outer side of the glove (the nodule at the tip of the glove extends around the curve of the finger; see #482, Fig. 4).
Claim 19: ‘750 further teaches that the nodules on the pattern pad are pointed in the finger and thumb portions (# 482, Fig. 4 and ¶ 47). The glove liner body is washed in a fresh water solution prior to dipping the glove liner body in the vat of nitrile rubber (¶ 84). The pattern pads comprise a tip portions located on tips of the fingers, the tip portions extend from a palm side of the glove to an outer side of the glove, wherein the nodules extending from the tip portions extend from the palm side of the glove, the tips of the fingers and the outer side of the glove (the nodule at the tip of the glove extends around the curve of the finger; see #482, Fig. 4).
‘321 further teaches washing the glove liner body and the second mandrel in a clean water bath and removing the glove liner body from the mandrel (see ¶s 89 & 92).
‘750 does not teach that the nodules on the palm pad are semispherical.
However, ‘750 does teach that the shape of the nodules can be any shape that provides the desired result and may vary depending on the type of animal and type of coat (¶ 27).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘319 into the glove and process of ‘750 such that the nodules on the palm are hemispherical because as taught by ‘319, hemispherical nodules are recognized as suitable shapes for the nodules on an animal grooming glove and thus would have predictably been suitable for the glove of ‘750.
Response to Arguments
Applicant's arguments filed 9/25/20 have been fully considered.
In regards to applicant’s arguments as they pertain to the prior 112 rejections; applicant is advised that the 112 rejections have been withdrawn in light of the amendments.
In regards to applicant’s argument that the prior art does not teach the newly recited limitations describing the thumb fold space; applicant is advised that, as discussed above, ‘788 provides the motivation and suggestion to create the claimed structure of the thumb fold space and thus in combination with the other recited references renders the limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712